7. Towards a reform of the World Trade Organisation (
- Before the vote:
(IT) Madam President, I should like to ask, on behalf of the ALDE Group, whether a separate vote is possible on paragraph 42.
(FR) Madam President, I am surprised at this late request by the ALDE Group, which is not in line with the agreement reached between the groups in the Committee on International Trade when it voted on the report.
We shall therefore be opposing the request. We think that, in fact, the proposal in that paragraph to give the poorest small developing countries the chance to receive the proceeds of fines imposed on large developing countries by the WTO is a request that the European Parliament should support.
Thank you for that. I was going to say that the request was obviously received after the deadline and my next question was to be to ask the House whether it was willing to accept that separate vote.
It is now clear, however, so that will not happen.